            Case 2:21-cv-00010-DSC Document 1 Filed 01/04/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF PENNSYLVANIA

A.N., a minor, by and through Carissa            :   CIVIL DIVISION
Matty, a parent and natural guardian,            :
                                                 :
               Plaintiff,                        :   Civil Action No.: 2:21-cv-10
                                                 :
       v.                                        :
                                                 :   Electronically Filed
WAL-MART STORES, INC., and WAL-                  :
MART REAL ESTATE BUSINESS                        :
TRUST,

               Defendants.

                                   NOTICE OF REMOVAL

TO:    The Honorable Judges of the United States District Court for the Western District of
       Pennsylvania

       This Notice of Removal is filed by Defendants Wal-Mart Stores, Inc. and Wal-Mart Real

Estate Business Trust asserting as follows:

       1.      The above-described action was commenced by the filing of Writs of Summons

on October 8, 2020 in the Court of Common Pleas of Fayette County, Pennsylvania, against

Defendants, Wal-Mart Stores, Inc., and Wal-Mart Real Estate Business Trust. (See copy of

docket entries attached hereto as Exhibit “A”)

       2.      The Writs was purportedly served on Wal-Mart Real Estate Business Trust and

Wal-Mart Stores, Inc., respectively, by the Sherriff on October 13, 2020. (See Sherriff’s return

attached hereto as Exhibit “B”).

       3.      Counsel entered an appearance on behalf of both defendants and filed a Praecipe

for Rule to file a Complaint. (See Entry of Appearance and Rule to file Complaint collectively

as Exhibit “C”).
            Case 2:21-cv-00010-DSC Document 1 Filed 01/04/21 Page 2 of 4




       4.      The Rule to File the Complaint was served on Plaintiff’s Counsel on October 26,

2020 and an Affidavit of Service of the Rule was filed on the docket on November 2, 2020. (See

true and correct copy of the Affidavit of Service attached hereto as Exhibit “D”).

       5.      Plaintiff’s Counsel served the Complaint on defense counsel via e-mail on

December 3, 2020 and the Complaint was subsequently filed with the Fayette County

Prothonotary on December 7, 2020. (A true and correct copy of the e-mail accompanying service

of the Complaint and the Complaint are collectively attached hereto as Exhibit “E”.)

       6.      Defendant Wal-Mart Stores, Inc. is the former name of the corporate entity now

known as Walmart Inc. Walmart Inc. is a Delaware corporation with a principal place of

business in Bentonville, Arkansas.

       7.      Defendant Wal-Mart Real Estate Business Trust is a Delaware business trust with

a principal place of business in Bentonville, Arkansas. Wal-Mart Property Co. is the sole owner

of Wal-Mart Real Estate Business Trust. Wal-Mart Property Co. is a Delaware corporation with

its principal place of business in Arkansas. Wal-Mart Stores East, LP is the sole owner of Wal-

Mart Property Co. Wal-Mart Stores East, L.P. is a foreign limited partnership formed in the

State of Delaware with a principle place of business in Bentonville, Arkansas. The Partners of

Wal-Mart Stores East, L.P. are WSE Management, LLC (general partner) and WSE Investment,

LLC (limited partner). Both are Delaware limited liability companies with principal places of

business in Arkansas. The sole member of WSE Management, LLC and WSE Investment, LLC

is Wal-Mart Stores East, LLC, an Arkansas limited liability company with a principal place of

business in Bentonville, Arkansas. Finally, the sole shareholder of Wal-Mart Stores East, LLC

is Wal-Mart Stores, Inc. (now known as Walmart Inc.), a Delaware corporation with a principal

place of business in Bentonville, Arkansas. Accordingly, no partner or controlling entity of



                                                2
            Case 2:21-cv-00010-DSC Document 1 Filed 01/04/21 Page 3 of 4




Wal-Mart Real Estate Business Trust is a citizen of or has a principal place of business in the

Commonwealth of Pennsylvania.

       8.      Defendants believe that at the time this action was initially commenced, and at the

current time, Plaintiff was a resident of the Commonwealth of Pennsylvania. (Ex. E, ¶6).

       9.      The Complaint seeks an award in excess of the arbitration limits of Fayette

County ($50,000.00), but no specific sum is demanded in the Complaint. (Ex. E).

       10.     Among other injuries, it is understood that Plaintiff claims damages for a forefoot

supinatus of the right lower extremity, pes planus of the right lower extremity, hallux

abductovalgus of the right lower extremity, Salter-Harris fracture of the right distal tibia, scarring

and permanent disfigurement, including a limp which may be permanent in nature.

       11.     Based on these alleged injuries and damages, Plaintiff’s counsel has advised the

undersigned counsel that this case is valued in excess of $75,000.00.

       12.     This Notice of Removal is filed within thirty (30) days after Defendants were

served with a copy of Plaintiff’s Complaint on December 3, 2020, which apprised these

Defendants of the amount in controversy, and within one (1) year of the commencement of this

matter by Plaintiff on October 8, 2020 by the filing of the Writs of Summon; thus, it is timely

filed pursuant to 28 U.S.C. §1446(b) (3) and (c).

       13.     As all of the parties to this action are diverse and the amount in controversy

exceeds $75,000, this Court has original jurisdiction under the provisions of 28 U.S.C. §1332

and this case may be removed to this Court by these Defendants pursuant to the provisions of 28

U.S.C. §§1441 and 1446.




                                                  3
         Case 2:21-cv-00010-DSC Document 1 Filed 01/04/21 Page 4 of 4




       WHEREFORE, Defendants, Wal-Mart Stores, Inc. and Wal-Mart Real Estate Business

Trust, request that this action now pending in the Court of Common Pleas of Fayette County at

No. 1777 of 2020 GD be removed to this Honorable Court.

JURY TRIAL IS DEMANDED.

                                          Respectfully submitted,

                                          THOMAS, THOMAS & HAFER LLP


Date: ___1/4/2021____________      BY:    /s/ Rebecca Sember Izsak
                                          REBECCA SEMBER IZSAK, ESQUIRE
                                          PA ID No. 74584
                                          rsember@tthlaw.com
                                          BROOK T. DIRLAM, ESQUIRE
                                          PA ID No. 322841
                                          bdirlam@tthlaw.com
                                          525 William Penn Place
                                          37th Floor, Suite 3750
                                          Pittsburgh, PA 15219
                                          (412) 697-7403
                                          (412) 697-7407 – Facsimile

                                          Counsel for the Defendants




                                             4
